     Case 3:19-cv-00485-MMD-WGC Document 141 Filed 12/07/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA


ANTHONY R. BOYKINS, III,             )                3:19-cv-00485-MMD-WGC
                                     )
                         Plaintiff,  )                MINUTES OF THE COURT
        vs.                          )
                                     )                December 7, 2020
C/O FRANK BEEDLE, et al.,            )
                                     )
                         Defendants. )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER            REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court is the motion of the Corey B. Beck, Esq., to withdraw as counsel for
Plaintiff (ECF No. 133). As of the date of this order, no opposition or response has been filed by
Plaintiff Boykins.

       IT IS HEREBY ORDERED that Plaintiff’s counsel=s motion (ECF No. 133) is
GRANTED. Henceforth, all documents required by the Federal Rules of Civil Procedure to be
served on Plaintiff Anthony Boykins shall be sent to the address set forth in the Certificate of
Service (ECF No. 138):

                      Anthony Boykins
                      1709 Gragson Avenue
                      North Las Vegas, Nevada 89101

       IT IS SO ORDERED.


                                             DEBRA K. KEMPI, CLERK

                                             By:         /s/______________________
                                                            Deputy Clerk
